 



FIRST AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE OF REALY PROPERTY

 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”), is made this February 28, 2012, by and among, AR CAPITAL, LLC, a
Delaware limited liability company, formerly known as American Realty Capital
II, LLC, (“Buyer”) and THE PARTIES IDENTIFIED ON SCHEDULE “A” of the Agreement
as hereinafter defined (individually a “Seller” collectively, the “Sellers”).

 

WHEREAS, Buyer and Sellers entered into that certain Agreement for Purchase and
Sale of Real Property, with an Effective Date of February 8, 2012 (the
“Agreement”) , with regard to the Property, more particularly described in the
Agreement. Buyer and Seller wish to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:

 

1.Closing. Notwithstanding anything in the Agreement to the contrary nor any
other agreements or understandings to the contrary between Buyer and Seller, the
Closing shall occur on or before May 15, 2012.

 

2.Due Diligence Period. Notwithstanding anything in the Agreement to the
contrary nor any other agreements or understandings to the contrary between
Buyer and Seller, the Due Diligence Period shall expire at 11:59 p.m. Eastern
Time on March 9, 2012.

 

3.Seller Reimbursement. At Closing, Buyer shall reimburse Seller for actual
third party, out of pocket expenses incurred related to the extension of the
closing date from March 15, 2012 to May 15, 2012, including but not limited to,
lender, lender legal, lender administrative and lender processing, not to exceed
$150,000 in the aggregate (“Seller Extension Expenses”). Seller shall provide
Buyer with documentation to support any such expenses prior to Closing. If the
Buyer terminates this Agreement in accordance with the provisions of Agreement
after the expiration of the Due Diligence Period for any reason other than a
Seller default, Buyer shall reimburse Seller for the Seller Extension Expenses
within 10 days of receipt of written documentation supporting the requested
Seller Extension Expenses reimbursement. This provision shall expressly survive
the Closing or termination of the Agreement.

 

4.Miscellaneous. Except as expressly modified hereby, the terms of the Agreement
as previously amended, shall remain in full force and effect as written. Any
capitalized term used in this Agreement and not otherwise defined herein, shall
have the meaning ascribed to such term in the Agreement. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together shall constitute on agreement.

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.



 

  SELLER:       THE PARTIES IDENTIFIED ON SCHEDULE “A”       By: DAVENPORT
EXCHANGE, L.L.C., a Delaware limited liability company       By: INLAND PRIVATE
CAPITAL CORPORATION, a Delaware corporation, its sole member, as Attorney in
Fact under written power or attorney which signs on their behalf           By: 
/s/ Rahul Sehgal     Name: Rahul Sehgal     Title: Senior Vice President

 

 



  BUYER      

AR CAPITAL, LLC,

a Delaware limited liability company

      By:  /s/ Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.    
Title: President

 

 

 

 

 





